Davis v State of New York (2021 NY Slip Op 00662)





Davis v State of New York


2021 NY Slip Op 00662


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


44 CA 20-00833

[*1]MICHAEL DAVIS, CLAIMANT-APPELLANT-RESPONDENT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT-APPELLANT. (CLAIM NO. 131072.) 


GROSS SHUMAN P.C., BUFFALO, SMALL LAW FIRM (CRAIG Z. SMALL OF COUNSEL), FOR CLAIMANT-APPELLANT-RESPONDENT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (BEEZLY J. KIERNAN OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Court of Claims (Renee Forgensi Minarik, J.), entered December 26, 2019. The order, inter alia, granted the motion of defendant for leave to amend its answer. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court